Citation Nr: 1300866	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  06-37 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

[The claim of entitlement to service connection for pes planus will be addressed in a separated decision.]  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In his December 2006 Substantive Appeal, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled in September 2009 and the RO informed the Veteran of that hearing in August 2009, but he failed to attend.  

In an October 2009 decision the Board denied the Veteran's appeal on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court).  

In July 2010, the Court granted a joint motion for partial remand, which vacated the Board decision as to the issue of service connection for an acquired psychiatric disability, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In May 2011, the Board remanded the Veteran's claim to comply with the directives of the JMR.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as will be discussed, since the requested development was completed, the Veteran's representative has submitted a additional request that additional development be attempted, and for that reason a remand is once again necessary.

The Board notes that this document only addresses the issue reflected on the title page.  Another issue is currently before the Board, but the Veteran is represented by a different representative with regard to that issue.  Hence, the other issue is addressed in a separate document.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In a September 2012 letter, the Veteran's representative indicated that the Veteran was working with a VA health care provider L.W. at the Saguache, VA medical center.  The representative requested that prior to adjudicating the case that the Board obtain the treatment records and associate them with the claims file.  The Board notes that the actual dates of treatment were not specified in the letter.  However, VA treatment records for the Veteran were last updated on the virtual VA system in March 2012, approximately six months before the letter from the representative was received.  As such, it is felt that a remand is necessary to ensure that the Veteran's file is complete prior to rendering a decision in his case.

In this regard, it would have been of great assistance to both the VA and to the Veteran if the representative had obtain these records himself to avoid delay in the adjudication of this case. 

The representative also requested that additional development be requested in an effort to corroborate the occurrence of a suicide in December 1962 or January 1963 by a Marine stationed at Parris Island.  The Veteran has reported that he witnessed a Marine jump to his death while at the base hospital.  In a July 2011 email, the Veteran stated that he entered active duty on December 4, 1962 and that after approximately three weeks he was sent for psychiatric observation, since he was having difficulty adjusting to Marine life.  The Veteran stated that he was allowed to go to church on a Sunday, and when he returned he alleges the suicide occurred.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to corroborate the occurrence of a suicide in December 1962 or January 1963 at Parris Island.  The event is alleged to have occurred on a Sunday.  The efforts to collaborate this event should be noted in the record. 

2.  Obtain all VA treatment records for the Veteran from the Saguache, VA medical center.

3.  Then, after conducting any additional development felt to be necessary, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



